     Case 3:20-cr-00054-DJH Document 38 Filed 10/26/20 Page 1 of 8 PageID #: 82

                                                                                    IL D
                                                                          VANESSA L. ARMSTRONG
                                                                                          -·
                             UNITED STATES DISTRICT COURT                       ocT 2aiaza
                        FOR THE WESTERN DISTRICT OF KENTUCKY
                                     AT LOUISVILLE           U.S. DISTRICT COURT
                                                                          WEST'N. DIST. KENTUCKY
UNITED STATES OF AMERICA                                                            PLAINTIFF

V.                                              CRIMINAL ACTION NO. 3:20-CR-00054-DJH



DAMION LEMONT HA YES                                                               DEFENDANT

                                      PLEA AGREEMENT

        Pursuant to Rule 1 l(c)(l)(C) of the Federal Rules of Criminal Procedure, the United States

of America, by Russell M. Coleman, United States Attorney for the Western District of Kentucky,

and defendant, DAMION LEMONT HA YES , and his attorney, Chastity Beyl, have agreed upon

the following:

         1.      Defendant acknowledges that he has been charged in the Indictment in this case

with violations of Title 18, United States Code, Sections 2119 & 2.

        2.       Defendant has read the charges against him contained in the Indictment and those

charges have been fully explained to him by his attorney. Defendant fully understands the nature

and elements of the crimes with which he has been charged.

        3.       Defendant will enter a voluntary plea of guilty to Count 1 in this case. Defendant

will plead guilty because he is in fact guilty of the charges. The parties agree to the following

factual basis for this plea:

        On or about June 3, 2020 in the Western District of Kentucky, Jefferson County,
Kentucky, the defendant, DAMION LEMONT HAYES, aided and abetted by others known
and unknown to the Grand Jury, while brandishing or possessing a firearm, took a black
2017 Subaru Forester, bearing vehicle identification number JF2SJAGC6HH51399 and
Kentucky license plate 299 WKG, that had been transported, shipped, and received in
interstate commerce, from E.S. by force, violence, and intimidation, with the intent to cause
death or serious bodily harm.
  Case 3:20-cr-00054-DJH Document 38 Filed 10/26/20 Page 2 of 8 PageID #: 83




       4.      Defendant understands that the charge to which he will plead guilty carries a

maximum term of imprisonment of fifteen (15) years, a maximum fine of $250,000, and three (3)

years of supervised release. Defendant understands that an additional term of imprisonment may

be ordered if the terms of the supervised release are violated, as explained in 18 U.S.C. § 3583.

       5.      Defendant recognizes that pleading guilty may have consequences with respect to

his immigration status if he is not a citizen of the United States. Under federal law, a broad range

of crimes are removable offenses, which may include the offense to which Defendant is pleading

guilty. In addition, ifhe is a naturalized citizen, Defendant acknowledges that certain convictions,

which may include Defendant's conviction, may expose him to denaturalization under federal

law. Because removal, denaturalization, and other immigration consequences are handled in

separate proceedings, Defendant understands that no one, including his attorney or the U.S . District

Court, can predict with certainty how his conviction may affect his immigration, naturalization, or

citizenship status. Defendant agrees to plead guilty with a full understanding that this guilty plea

may lead to adverse immigration consequences, including denaturalization and possible automatic

removal from the United States.

       6.      Defendant understands that if a term of imprisonment of more than one year is

imposed, the Sentencing Guidelines require a term of supervised release and that he will then be

subject to certain conditions ofrelease. §§5Dl.l, 5Dl.2, 5Dl.3.

       7.      Defendant understands that by pleading guilty, he surrenders certain rights set forth

below. Defendant's attorney has explained those rights to him and the consequences of his waiver

of those rights, including the following:

               A.      If Defendant persists in a plea of not guilty to the charges against

       him, he has the right to a public and speedy trial. The trial could either be a jury



                                                 2
   Case 3:20-cr-00054-DJH Document 38 Filed 10/26/20 Page 3 of 8 PageID #: 84




       trial or a trial by the judge sitting without a jury. If there is a jury trial, the jury

       would have to agree unanimously before it could return a verdict of either guilty or

       not guilty. The jury would be instructed that Defendant is presumed innocent and

       that it could not convict him unless, after hearing all the evidence, it was persuaded

       of Defendant's guilt beyond a reasonable doubt.

                B.     At a trial, whether by a jury or a judge, the United States would be

       required to present its witnesses and other evidence against Defendant. Defendant

       would be able to confront those government witnesses and his attorney would be

       able to cross-examine them. In turn, Defendant could present witnesses and other

       evidence in his own behalf. If the witnesses for Defendant would not appear

       voluntarily, he could require their attendance through the subpoena power of the

       Court.

                C.     At a trial, Defendant would have a privilege against self-

       incrimination and he could decline to testify, without any inference of guilt being

       drawn from his refusal to testify. If Defendant desired to do so, he could testify in

       his own behalf.

       8.       Defendant understands that the United States Attorney's Office has an obligation to

fully apprise the District Court and the United States Probation Office of all facts pertinent to the

sentencing process, and to respond to all legal or factual inquiries that might arise either before,

during, or after sentencing. Defendant admits all acts and essential elements of the indictment

counts to which he pleads guilty.




                                                  3
   Case 3:20-cr-00054-DJH Document 38 Filed 10/26/20 Page 4 of 8 PageID #: 85




       9.      Defendant acknowledges liability for the special assessment mandated by 18

U.S.C. § 3013 and will pay the assessment in the amount of $100 to the United States District

Court Clerk's Office by the date of sentencing.

       10.     At the time of sentencing,

               - the United States and Defendant will agree that a sentence of
               imprisonment between seventy-eight (78) and ninety-seven (97)
               months is the appropriate disposition of this case. The parties are
               free to argue for an appropriate sentence within that range.

               - the United States will agree that a reduction of 3 levels below the
               otherwise applicable Guideline for "acceptance of responsibility" as
               provided by §3El.l(a) and (b) is appropriate, provided the
               defendant does not engage in future conduct which violates any
               federal or state law, violates a condition of bond, constitutes
               obstruction of justice, or otherwise demonstrates a lack of
               acceptance of responsibility. Should such conduct occur and the
               United States, therefore, opposes the reduction for acceptance, this
               plea agreement remains binding and the defendant will not be
               allowed to withdraw his plea;

               - the Defendant will agree to voluntarily forfeit all firearms and
               ammunition involved in the commission of the offense, including,
               but not limited to: a 9mm M&P Shield bearing serial number
               HXU9762

       11.     Both parties have independently reviewed the Sentencing Guidelines applicable in

this case, and in their best judgment and belief, conclude as follows:

               A.      The Applicable Offense Level should be determined as follows:

                              Base Offense Level (§2B3.l(a))                        20
                              §2B3.l(b)(2)(B) [Brandishing Firearm]                 +5
                              §2B3.l(b )(4) [Victim Restraint]                      +2
                              §2B3.l(b)(5) [Carjacking]                             +2

                              Adjusted Offense Level                                29

                               §3El.l(a) & (b) [Acceptance]                         -3


                              TOTAL OFFENSE LEVEL                                   26
                                                  4
      Case 3:20-cr-00054-DJH Document 38 Filed 10/26/20 Page 5 of 8 PageID #: 86



"

                   B.      The Criminal History of defendant shall be determined upon

           completion of the presentence investigation, pursuant to Fed. R. Crim. P. 32(c).

           Both parties res~rve the right to object to the USSG §4Al.1 calculation of

           defendant's criminal history. The parties agree to not seek a departure from the

           Criminal History Category pursuant to §4Al.3 .

           12.     Defendant is aware of his right to appeal his conviction and that 18 U.S.C. § 3742

    affords a defendant the right to appeal the sentence imposed. Unless based on claims of ineffective

    assistance of counsel or prosecutorial misconduct, the Defendant knowingly and voluntarily

    waives the right (a) to directly appeal his conviction and the resulting sentence pursuant to Fed. R.

    App. P. 4(b) and 18 U.S.C. § 3742, and (b) to contest or collaterally attack his conviction and the

    resulting sentence under 28 U.S.C. § 2255 or otherwise. Defendant specifically waives on appeal

    or in a collateral attack any argument that (1) the statutes to which the Defendant is pleading guilty

    are unconstitutional and (2) the admitted conduct does not fall within the scope of the statutes.

            13.    Defendant agrees to the forfeiture of any interest he or his nominees may have in

    the following assets which he owns or over which he exercises control, including but not limited

    to, all firearms and ammunition involved in the commission of the offense, including, but not

    limited to: a 9mm M&P Shield bearing serial number HXU9762

           14.     By this Agreement, Defendant agrees to forfeit all interests in the properties listed

    in paragraph 13 above and to take whatever steps are necessary to pass clear title to the United

    States. These steps include but are not limited to surrender of title, the signing of a consent decree,

    a stipulation of facts regarding the transfer and basis for the forfeitures and signing any other

    documents necessary to effectuate such transfers.




                                                       5
  Case 3:20-cr-00054-DJH Document 38 Filed 10/26/20 Page 6 of 8 PageID #: 87




       15.     Defendant agrees to waive any double jeopardy challenges that Defendant may

have to any administrative or civil forfeiture actions arising out of the course of conduct that

provide the factual basis for this Indictment. Defendant further agrees to waive any double

jeopardy challenges that defendant may have to the charges in this Superseding Indictment based

upon any pending or completed administrative or civil forfeiture actions.

       16.     Defendant waives and agrees to waive any rights under the Speedy Trial Act and

understands and agrees that sentencing may be delayed. The reason for such waiver is so that at

sentencing the Court will have the benefit of all relevant information.

       17.     Defendant agrees not to pursue or initiate any civil claims or suits against the United

States of America, its agencies or employees, whether or not presently known to Defendant, arising

out of the investigation or prosecution of the offenses covered by this Agreement.

       18.     The Defendant hereby waives all rights, whether asserted directly or by a

representative, to request or receive from any department or agency of the United States any

records pertaining to the investigation or prosecution of this case, including without limitation any

records that may be sought under the Freedom oflnformation Act, 5 U.S.C. § 552, or the Privacy

Act of 1974, 5 U.S.C. § 552a.

       19.     Defendant agrees to interpose no objection to the United States transferring

evidence or providing information concerning defendant and this offense, to other state and federal

agencies or other organizations, including, but not limited to the Internal Revenue Service, other

law enforcement agencies, and any licensing and regulatory bodies, or to the entry of an order

under Fed. R. Crim. P. 6(e) authorizing transfer to the Examination Division of the Internal

Revenue Service of defendant's documents, or documents of third persons, in possession of the

Grand Jury, the United States Attorney, or the Criminal Investigation Division of the Internal



                                                  6
       Case 3:20-cr-00054-DJH Document 38 Filed 10/26/20 Page 7 of 8 PageID #: 88



'
    Revenue Service. Defendant further agrees to the entry of an order under Fed. R. Crim. P. 6(e)

    authorizing the use of documents in possession of the Grand Jury to be used during the defendant's

    deposition as contemplated in paragraph 9 of this Agreement.

              20.    Defendant agrees to forfeit and abandon any right to any and all evidence and

    property seized during the course of this investigation (including but not limited to any item subject

    to forfeiture) , and waives any right to seek the return of any property pursuant to Fed. R. Crim. P.

    41 or otherwise. Defendant understands and agrees that items seized during the course of this

    investigation will be destroyed or otherwise disposed of by the seizing law enforcement agency.

              21 .   If the Court refuses to accept this agreement and impose sentence in accordance

    with its terms pursuant to Fed. R. Crim. P. 1 l(c)(l)(C), this Agreement will become null and void

    and neither party shall be bound thereto, and Defendant will be allowed to withdraw the plea of

    guilty.

              22.    Defendant agrees that the disposition provided for within this Agreement is fair,

    taking into account all aggravating and mitigating factors . Defendant states that he has informed

    the United States Attorney's Office and the Probation Officer, either directly or through his

    attorney, of all mitigating factors.     Defendant will not oppose imposition of a sentence

    incorporating the disposition provided for within this Agreement, nor argue for any other sentence.

    If Defendant argues for any sentence other than the one to which he has agreed, he is in breach of

    this Agreement. Defendant agrees that the remedy for this breach is that the United States is

    relieved of its obligations under this Agreement, but Defendant may not withdraw his guilty plea

    because of his breach.

              23 .   This document and the supplemental plea agreement state the complete and only

    Plea Agreements between the United States Attorney for the Western District of Kentucky and



                                                      7
      Case 3:20-cr-00054-DJH Document 38 Filed 10/26/20 Page 8 of 8 PageID #: 89




Defendant in this case, and are binding only on the parties to this Agreement, supersedes all prior

understandings, if any, whether written or oral, and cannot be modified other than in writing that

are signed by all parties or on the record in Court. No other promises or inducements have been

or will be made to Defendant in connection with this case, nor have any predictions or threats been

made in connection with this plea.

AGREED:

RUSSELL M. COLEMAN
United States Attorney

By:


                                                                      October 26, 2020
                                                                    Date
Assistant United States Attorney

       I have read this Agreement and carefully reviewed every part of it with my attorney. I fully
understand it and I voluntarily agree to it.



DAMION LEMONT HA YES                                                Date
Defendant


        I am the defendant's counsel. I have carefully reviewed every part of this Agreement with
the defendant. To my knowledge my client's decision to enter into this Agreement is an informed
and voluntary, or1
                ( } /)

          ~                                                                LO- 1-(o ,   --i,o
CHASTI      B~                                                               Date
Counsel for Defendant

RMC :CCT




                                                 8
